DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/29/21 has been entered.
Claims 1 and 18 are currently amended. Claims 3-8, 10-15, and 20 are as previously presented. Claims 21-24 are new. Claims 2, 9, 16-17, and 19 are canceled. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-6 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments, see remarks, filed 3/29/21, with respect to the rejection(s) of claim(s) 1, 3-8, 10-15, 18, and 20 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly applied art.
In view of applicant’s amendments, the 112b rejections of record have been withdrawn. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 22 recites “the tread portion comprises a row of center blocks, the center blocks being surrounded by the oblique lateral grooves, the inner joint grooves, and the center joint grooves, and the center blocks have a pentagonal ground contact surface comprising two adjacent block edges that are arranged so as to form a superior angle.” It is unclear what “a pentagonal ground contact surface comprising two adjacent block edges” is meant to limit the claim to, is it about two center blocks being adjacent to each other or about certain sides of the singular pentagonal block. The examiner is interpreting the claim as if it means the two blocks are adjacent. 
Furthermore claim 22 recites “a superior angle”. It is unclear what this is meant to limit the claim to as the disclosure has been silent on this term up until this point and the plain meaning of “superior angle” is a medical term for the angle of the scapula. The examiner is interpreting the claim as if the two adjacent blocks must meet along a line that is at an angle to the circumferential direction. 
Claims 23-24 are rejected for being dependent upon a rejected claim. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 3, 4, 5, 7, 8, 10-15, 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Endou (US 20110067794 A1, of record) in view of Hanebuth (US 20020139462 A1) and Miyoshi (US20160243899A1, of record).
	With respect to claim 1, Endou teaches a pneumatic tire comprising: a tread portion comprising a first tread pattern portion provided on a first side of a tire equator in a tire axial direction (left side of Fig. 1) and a second tread pattern portion provided on a second side of the tire equator in the tire axial direction (right side of Fig. 1), the first tread pattern portion and the second tread pattern portion being arranged line symmetrically with each other with respect to the tire equator except they are (Fig. 1); each of the first and the second tread pattern portions comprising: a plurality of oblique lateral grooves extending axially inwardly from a part of the pneumatic tire located on an axially outer side of a ground contact edge and being inclined obliquely in a first direction with respect to the tire circumferential direction and terminating without intersecting the tire equator to form inner ends thereof in a vicinity of the tire equator, the inner ends being closed ends to which no other grooves are connected (drainage grooves 2, Fig. 1); a plurality of inner joint grooves each connecting on the tire equator side between the oblique lateral grooves adjacent with each other in the tire circumferential direction (certain sipes 5, Fig. 1); a plurality of outer joint grooves each connecting on the ground contact edge side between the oblique lateral grooves adjacent with each other in the tire circumferential direction (certain sipes 5, Fig. 1); a plurality of inner terminating grooves each disposed between one of the inner joint grooves and one of the outer joint grooves adjacent thereto, extending from one of the oblique lateral grooves toward its adjacent oblique lateral groove on the one side in the tire circumferential direction and terminating without intersecting the adjacent oblique lateral groove (inner sub groove 4, Fig. 1); a plurality of outer terminating grooves each disposed between one of the outer joint grooves and the ground contact edge adjacent thereto, extending from one of the oblique lateral grooves toward its adjacent oblique lateral groove on the one side in the tire circumferential direction and terminating without intersecting the adjacent oblique lateral groove (outer sub groove 4, Fig. 1) ;each of the inner joint grooves, the outer joint grooves, the inner terminating grooves, and the outer terminating grooves are inclined in a second direction which is opposite to (Fig. 1, they are all inclined away from the first direction, i.e. vertical straight down); and the outer terminating grooves extending on extended lines of the outer joint grooves (see annotated Fig. 1 below, dashed line), wherein the tread portion does not have any circumferential straight groove extending continuously in the tire circumferential direction (Fig. 1).

    PNG
    media_image1.png
    781
    796
    media_image1.png
    Greyscale

Annotated Fig. 1
Endou fails to teach center grooves as claimed being silent on them. In the same field of endeavor, pneumatic tires, Hanebouth teaches connecting center grooves between alternating pairs of larger grooves (rill 1, P0026). It would have been obvious to one of ordinary skill in the art to modify the tire as taught above to include a central connecting groove in order to improve wet performance (P0021). 
(Fig. 3 innermost auxilliary groove 6);, and groove depths (Hb) of the plurality of inner joint grooves, the plurality of outer joint grooves, the plurality of inner terminating grooves, and the plurality of outer terminating grooves are not greater than the groove depth (Ha). (P0091, lateral grooves deeper than circumferential ones 41, P0117 depth Ha=8.5mm, P0060 depth of grooves 6 is 3-5mm). It would have been obvious to one of ordinary skill in the art to modify the tire as taught above to have the center joint grooves be deeper than the other non-main grooves in order to ensure wet performance (P0091).
	Endou further teaches wherein one of the inner joint grooves and one of the oblique lateral grooves intersect in a three- way junction shape (Fig. 1, sipe 5 closest to tire equator), one of the inner terminating grooves and one of the oblique lateral grooves intersect in a three-way junction shape (Fig. 1, middle sub groove 4 on each tire half), and one of the outer terminating grooves extends on the extended line of one of the outer joint  grooves which is drawn straight in a groove longitudinal direction thereof so that the one of the outer joint  grooves, the one of the outer terminating grooves and the one of the oblique lateral grooves intersect in a crossroad shape (dashed line shows extension of outer joint groove, hits outer terminating groove, can be considered a crossroads shape).
	With respect to claim 3, Endou further teaches as shown in Fig. 2 below, Theta 4 the angle of a portion of the lateral groove being 65 to 90 degree from the circumferential direction [0 to 25 from horizontal] (P0023, Fig. 2) and Theta 1, the angel of the centermost portion of the lateral groove being 0 to 45 degrees from the circumferential. While Enodu does not teach the center grooves, Ichiki teaches multiple center grooves connecting to the lateral groove, which would both connect to this centermost portion. As such the angle EG would be between 0 and 45 degrees from the circumferential or 45 to 90 degrees from the circumferential which meets the claimed range. Angle AC would be approxiamtely theeta 4 or 0 to 25 degrees which overlaps with the claimed range. The angle CE would be somewhere between the two angles which includes the 25 to 45 degree range which also overlaps with the claimed range. 


    PNG
    media_image2.png
    709
    590
    media_image2.png
    Greyscale


	With respect to claim 4, Endou teaches as shown in annotated Fig. 2 wherein a length Lac of the line segment AC in the tire axial direction (77/330*TW=0..233*TW, P0030-P0031, Fig. 3), a length Lce of the line segment CE in the tire axial direction(55/330*TW=0..166*TW, P0030-P0031, Fig. 3), , a length Leh of a line segment EH extending between the intersection point E and an intersection point H of the one of the center joint grooves to said another one of the oblique lateral grooves(Leh=(W2+W1+W1)=(9.5+9.5+35)mm/330mm*TTW= 0.163*TW), and a ground contact half width TW which is a length in the tire axial direction between the tire equator and one of the ground contact edges satisfy the expressions
	With respect to claim 5, Miyoshi teaches wherein the tread portion comprises a row of center blocks, the center blocks being surrounded by the oblique lateral grooves, the inner joint grooves, and the center joint grooves, rows of middle blocks, the middle blocks being surrounded by the oblique lateral grooves, the inner joint grooves, and the outer joint grooves, and rows of shoulder blocks, the shoulder blocks being surrounded by the oblique lateral grooves, the outer joint grooves, and the ground contact edges (Fig. 3), the center blocks are provided with sipes extending substantially in the tire axial direction, the middle blocks are provided with sipes extending substantially parallel to the outer joint grooves, and the shoulder blocks are provided with sipes extending substantially perpendicularly to the outer joint grooves (sipes 7, substantially axial extension, Fig. 3).
(Fig. 1, innermost sipe 5).
	With respect to claim 8, Endou teaches wherein one of the inner terminating grooves and one of the oblique lateral grooves intersect at a location to which no other grooves are connected, thereby forming a three-way groove junction shape (innermost terminating groove, Fig. 1).
	With respect to claim 10, Hanebouth teaches non-straight center joint grooves (rill 1), failing to teach them being straight. However, Miyoshi further teaches wherein the plurality of center joint grooves extends straight over its entire length (Fig. 3 innermost auxilliary groove 6). It would have been obvious to one of ordinary skill in the art to substitute the straight center groove shape of Miyoshi for the v shaped one of Hanebouth in order to improve the edge component formed by these grooves (P0062).
	With respect to claim 11, while Endou fails to explicitly teach wherein an angle of the plurality of inner joint grooves with respect to the tire axial direction is smaller than an angle of the plurality of outer joint grooves with respect to the tire axial direction, it does teach the sipes having a constant angle from the normal direction of the oblique grooves (P0029). As such since the groove curves across the axial direction, the inner joint grooves would have a smaller angle to the axial direction compared to the outer ones, in order to maintain the same direction with respect to the curving groove.
(Endou, inner sipe 5, Hanebouth rill 1).
With respect to claim 13, Endou and Hanebouth teach wherein an angle of the plurality of center joint grooves with respect to the tire axial direction is smaller than the angle of the plurality of inner joint grooves (Endou, inner sipe 5, Hanebouth rill 1).
With respect to claim 14, Endou teaches wherein angles of intersections between the plurality of inner joint grooves and the plurality of oblique lateral grooves and angles of intersections between the plurality of outer joint grooves and the plurality of oblique lateral grooves are in a range of 90 + 15 degrees (less than 30 degrees from normal direction, P0029, overlapping range).
With respect to claim 15, Miyoshi teaches wherein the plurality of oblique lateral grooves has a groove depth (Ha), and groove depths (Hb) of the plurality of inner joint grooves, the plurality of outer joint grooves, the plurality of inner terminating grooves, and the plurality of outer terminating grooves are not greater than the groove depth (Ha). (P0091, lateral grooves deeper than circumferential ones 41, P0117 depth Ha=8.5mm, P0060 depth of grooves 6 is 3-5mm) 
With respect to claim 18, Miyoshi teaches wherein the groove depth (Ha) is in a range from 8.1 to 9.1 mm (8.5, P0117).
With respect to claim 20, Miyoshi further teaches sipes 7 on all the blocks involved (sipes 7, substantially axial extension, Fig. 3). It would have been obvious (P0064).
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Endou (US 20110067794 A1, of record) in view of Hanebuth (US 20020139462 A1) and Miyoshi (US20160243899A1, of record) as applied to claim 12 above, further in view of Kurosawa (US 20150231930A1, of record).
With respect to claim 6, the prior art as cited above is silent on the hardness of the tread rubber. In the same field of endeavor, block tire tread design, Kurosawa teaches a tread portion comprises a tread rubber having rubber hardness in a range of from 45 to 70 degrees and a land ratio in a range of from 60% to 80% (P0029, P0071). It would have been obvious to one of ordinary skill in the art to modify the tire as taught by Uchida to have a land ratio and hardness within the claimed range in order to increase friction against icy roads while improving stability on both of cornering and straight driving on dry roads due to the hardness and further improve the driving performance of the tire on icy and snowy roads due to the land ratio (P0029, P0071).
Claim(s) 21-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Endou (US 20110067794 A1, of record) in view of Hanebuth (US 20020139462 A1).
With respect to claim 21, Endou teaches a pneumatic tire comprising: a tread portion comprising a first tread pattern portion provided on a first side of a tire equator in a tire axial direction (left side of Fig. 1) and a second tread pattern portion provided on a second side of the tire equator in the tire axial direction (right side of Fig. 1), the first tread pattern portion and the second tread pattern portion being arranged line (Fig. 1); each of the first and the second tread pattern portions comprising: a plurality of oblique lateral grooves extending axially inwardly from a part of the pneumatic tire located on an axially outer side of a ground contact edge and being inclined obliquely in a first direction with respect to the tire circumferential direction and terminating without intersecting the tire equator to form inner ends thereof in a vicinity of the tire equator, the inner ends being closed ends to which no other grooves are connected (drainage grooves 2, Fig. 1); a plurality of inner joint grooves each connecting on the tire equator side between the oblique lateral grooves adjacent with each other in the tire circumferential direction (certain sipes 5, Fig. 1); a plurality of outer joint grooves each connecting on the ground contact edge side between the oblique lateral grooves adjacent with each other in the tire circumferential direction (certain sipes 5, Fig. 1); a plurality of inner terminating grooves each disposed between one of the inner joint grooves and one of the outer joint grooves adjacent thereto, extending from one of the oblique lateral grooves toward its adjacent oblique lateral groove on the one side in the tire circumferential direction and terminating without intersecting the adjacent oblique lateral groove (inner sub groove 4, Fig. 1); a plurality of outer terminating grooves each disposed between one of the outer joint grooves and the ground contact edge adjacent thereto, extending from one of the oblique lateral grooves toward its adjacent oblique lateral groove on the one side in the tire circumferential direction and terminating without intersecting the adjacent oblique lateral groove (outer sub groove 4, Fig. 1) ;each of the inner joint grooves, the outer joint grooves, the inner terminating grooves, (Fig. 1, they are all inclined away from the first direction, i.e. vertical straight down); and the outer terminating grooves extending on extended lines of the outer joint grooves (see annotated Fig. 1 below, dashed line), wherein the tread portion does not have any circumferential straight groove extending continuously in the tire circumferential direction (Fig. 1).

    PNG
    media_image1.png
    781
    796
    media_image1.png
    Greyscale

Annotated Fig. 1
Endou fails to teach center grooves as claimed being silent on them. In the same field of endeavor, pneumatic tires, Hanebouth teaches connecting center grooves between alternating pairs of larger grooves (rill 1, P0026) wherein the plurality of center joint grooves comprises first center joint grooves and second center joint grooves arranged  (rills 1, Fig. 1, alternate in pairs), the first center joint grooves and the second center joint grooves are inclined to different directions from each other (shown in Fig. 1), the first center joint grooves are inclined to a same direction as the oblique lateral grooves disposed in the first tread pattern portion with respect to the tire circumferential direction (shown in Fig. 1, alternatingly inclined towards the oblique lateral grooves on each tread portion), and are inclined to a different direction from the oblique lateral grooves disposed in the second tread pattern portion with respect to the tire circumferential direction (shown in Fig. 1, alternatingly inclined towards the oblique lateral grooves on each tread portion), the second center joint groove are inclined to a same direction as the oblique lateral grooves disposed in the second tread pattern portion with respect to the tire circumferential direction (shown in Fig. 1, alternatingly inclined towards the oblique lateral grooves on each tread portion), and are inclined to a different direction from the oblique lateral grooves disposed in the first tread pattern portion with respect to the tire circumferential direction (shown in Fig. 1, alternatingly inclined towards the oblique lateral grooves on each tread portion). It would have been obvious to one of ordinary skill in the art to modify the tire as taught above to include a central connecting groove in order to improve wet performance (P0021). 
	Endou further teaches wherein one of the inner joint grooves and one of the oblique lateral grooves intersect in a three- way junction shape (Fig. 1, sipe 5 closest to tire equator), one of the inner terminating grooves and one of the oblique lateral grooves intersect in a three-way junction shape (Fig. 1, middle sub groove 4 on each tire half), and one of the outer terminating grooves extends on the extended line of one (dashed line shows extension of outer joint groove, hits outer terminating groove, can be considered a crossroads shape).
	With respect to claim 22, Endou teaches a pneumatic tire comprising: a tread portion comprising a first tread pattern portion provided on a first side of a tire equator in a tire axial direction (left side of Fig. 1) and a second tread pattern portion provided on a second side of the tire equator in the tire axial direction (right side of Fig. 1), the first tread pattern portion and the second tread pattern portion being arranged line symmetrically with each other with respect to the tire equator except they are misaligned with each other in a tire circumferential direction (Fig. 1); each of the first and the second tread pattern portions comprising: a plurality of oblique lateral grooves extending axially inwardly from a part of the pneumatic tire located on an axially outer side of a ground contact edge and being inclined obliquely in a first direction with respect to the tire circumferential direction and terminating without intersecting the tire equator to form inner ends thereof in a vicinity of the tire equator, (drainage grooves 2, Fig. 1); a plurality of inner joint grooves each connecting on the tire equator side between the oblique lateral grooves adjacent with each other in the tire circumferential direction (certain sipes 5, Fig. 1); a plurality of outer joint grooves each connecting on the ground contact edge side between the oblique lateral grooves adjacent with each other in the tire circumferential direction (certain sipes 5, Fig. 1); a plurality of inner terminating grooves each disposed between one of the inner joint grooves and one of (inner sub groove 4, Fig. 1); a plurality of outer terminating grooves each disposed between one of the outer joint grooves and the ground contact edge adjacent thereto, extending from one of the oblique lateral grooves toward its adjacent oblique lateral groove on the one side in the tire circumferential direction and terminating without intersecting the adjacent oblique lateral groove (outer sub groove 4, Fig. 1) ;each of the inner joint grooves, the outer joint grooves, the inner terminating grooves, and the outer terminating grooves are inclined in a second direction which is opposite to the first direction with respect to the tire circumferential direction (Fig. 1, they are all inclined away from the first direction, i.e. vertical straight down); and the outer terminating grooves extending on extended lines of the outer joint grooves (see annotated Fig. 1 below, dashed line), wherein the tread portion does not have any circumferential straight groove extending continuously in the tire circumferential direction (Fig. 1).

    PNG
    media_image1.png
    781
    796
    media_image1.png
    Greyscale

Annotated Fig. 1
Endou fails to teach center grooves as claimed being silent on them. In the same field of endeavor, pneumatic tires, Hanebouth teaches connecting center grooves between alternating pairs of larger grooves (rill 1, P0026). It would have been obvious to one of ordinary skill in the art to modify the tire as taught above to include a central connecting groove in order to improve wet performance (P0021). 
	With respect to the limitation “the tread portion comprises a row of center blocks, the center blocks being surrounded by the oblique lateral grooves, the inner joint grooves, and the center joint grooves, and the center blocks have a pentagonal ground contact surface comprising two adjacent block edges that are arranged so as to form a superior angle” While neither Endou nor Hanebouth individually teach this limitation, when Endou is modified by Hanebouth the resulting tire structure would form as shown 

    PNG
    media_image3.png
    235
    283
    media_image3.png
    Greyscale

Anntotated Portion of Fig. 1 of Endou showing the result of combination with Hanebouth
	With respect to claim 23, Endou as modified by Hanebouth further teaches wherein the center blocks overlap with each other in the tire circumferential direction such that a part of one of the centers blocks enters a space formed by said two adjacent block edges of other one of the center blocks (annotated Fig. 1 above shows the adjacent blocks overlapping).
With respect to claim 24, Endou as modified by Hanebouth further teaches wherein the inner ends of the plurality of oblique lateral grooves are terminated between (annotated Fig. 1 above shows the oblique lateral grooves end within the center blocks and are closed ends.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE WALKER BRADY whose telephone number is (571)270-5128.  The examiner can normally be reached on 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/G.W.B./Examiner, Art Unit 1741                                                                                                                                                                                                        



/ALISON L HINDENLANG/Supervisory Patent Examiner, Art Unit 1741